
	

114 S2599 IS: Truth in Hotel Advertising Act of 2016
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2599
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2016
			Mr. Durbin (for Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prohibit unfair and deceptive advertising of hotel room rates, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Truth in Hotel Advertising Act of 2016. 2.FindingsCongress makes the following findings:
 (1)As of the day before the date of the enactment of this Act, hotel rooms are often advertised at a rate and later in the buying process mandatory fees are disclosed that were not included in the advertised room rate.
 (2)The mandatory fees described in paragraph (1) are sometimes called by names such as resort fees or facility fees and they are all mandatory and charged by the hotel in addition to advertised room rates. (3)The number of hotels that charged a mandatory resort fees is growing as of the day before the date of the enactment of this Act.
 (4)Advertising that does not reflect the true mandatory cost of a hotel stay is deceptive. (5)The Federal Trade Commission has authority under section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to regulate and prohibit unfair or deceptive acts or practices in or affecting commerce.
 (6)In 2012, the Federal Trade Commission exercised its authority under section 5 to issue warning letters to 22 hotel operators. In that letter, the Commission cautioned hotel operators that mandatory resort fees could confuse consumers in violation of section 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)).
			3.Prohibition on unfair and deceptive advertising of hotel room rates
 (a)ProhibitionNo person with respect to whom the Federal Trade Commission is empowered under section 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)) may advertise in interstate commerce a rate for a hotel room that does not include all required fees other than taxes and fees imposed by a government.
			(b)Enforcement by Federal Trade Commission
 (1)Unfair or deceptive acts or practicesA violation of subsection (a) by a person subject to such subsection shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(2)Powers of Commission
 (A)In generalThe Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
 (B)Privileges and immunitiesAny person who violates this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
					(C)Rulemaking
 (i)In generalThe Commission may promulgate such rules as the Commission considers appropriate to enforce this section.
 (ii)ProceduresThe Commission shall carry out any rulemaking under clause (i) in accordance with section 553 of title 5, United States Code.
						(c)Enforcement by States
 (1)In generalIn any case in which the attorney general of a State has reason to believe that an interest of the residents of the State has been or is threatened or adversely affected by the engagement of any person subject to subsection (a) in a practice that violates such subsection, the attorney general of the State may, as parens patriae, bring a civil action on behalf of the residents of the State in an appropriate district court of the United States to obtain appropriate relief.
				(2)Rights of Federal Trade Commission
					(A)Notice to Federal Trade Commission
 (i)In generalExcept as provided in clause (iii), the attorney general of a State shall notify the Commission in writing that the attorney general intends to bring a civil action under paragraph (1) before initiating the civil action against a person subject to subsection (a).
 (ii)ContentsThe notification required by clause (i) with respect to a civil action shall include a copy of the complaint to be filed to initiate the civil action.
 (iii)ExceptionIf it is not feasible for the attorney general of a State to provide the notification required by clause (i) before initiating a civil action under paragraph (1), the attorney general shall notify the Commission immediately upon instituting the civil action.
 (B)Intervention by Federal Trade CommissionThe Commission may— (i)intervene in any civil action brought by the attorney general of a State under paragraph (1) against a person described in subsection (d)(1); and
 (ii)upon intervening— (I)be heard on all matters arising in the civil action; and
 (II)file petitions for appeal of a decision in the civil action. (3)Investigatory powersNothing in this subsection may be construed to prevent the attorney general of a State from exercising the powers conferred on the attorney general by the laws of the State to conduct investigations, to administer oaths or affirmations, or to compel the attendance of witnesses or the production of documentary or other evidence.
 (4)Preemptive action by Federal Trade CommissionIf the Federal Trade Commission institutes a civil action or an administrative action with respect to a violation of subsection (c), the attorney general of a State may not, during the pendency of such action, bring a civil action under paragraph (1) against any defendant named in the complaint of the Commission for the violation with respect to which the Commission instituted such action.
				(5)Venue; service of process
 (A)VenueAny action brought under paragraph (1) may be brought in— (i)the district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28, United States Code; or
 (ii)another court of competent jurisdiction. (B)Service of processIn an action brought under paragraph (1), process may be served in any district in which the defendant—
 (i)is an inhabitant; or (ii)may be found.
						(6)Actions by other State officials
 (A)In generalIn addition to civil actions brought by attorneys general under paragraph (1), any other officer of a State who is authorized by the State to do so may bring a civil action under paragraph (1), subject to the same requirements and limitations that apply under this subsection to civil actions brought by attorneys general.
 (B)Savings provisionNothing in this subsection may be construed to prohibit an authorized official of a State from initiating or continuing any proceeding in a court of the State for a violation of any civil or criminal law of the State.
 (d)Effective dateSubsection (a) shall take effect on the date that is 30 days after the date of the enactment of this Act.
